JASNE & FLORIO, L.L.P.

Attorneys & Counselors at Law
30 Glenn Street - Suite 103
White Plains, New York 10603
Tel: (914) 997-1212
Fax: (914) 682-8692

E-mail: jf@jasneflorio.com

Hugh G. Jasne, NY Service by Electronic Means of Any Document
Daniel F. Florio, Jr., NY & CT Without Written Authorization Is Not Accepted

September 30, 2020

The Honorable Chery! L. Pollak Via PACER
United States District Court: Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Brito v. Marina’s Bakery Corp., et al,
No. 19-cv-00828 (KAM) (CLP)

Dear Hon. Magistrate Judge Pollak:

I write in furtherance of Your Honor’s instruction and the conference of September 24, 2020. I am also

copying my clients on this letter in English and with a Spanish courtesy copy so that the following is clear:

1.

The addresses of my clients to which I am aware are as follows, however such is in no way a concession
as to actual ownership of the corporate entities and the involvement of the respective businesses.

Mr. Margarito Gonzalez Mr. Margarito Gonzalez
Mr. Sergio Gonzalez Mr. Sergio Gonzalez
598 Richmond Road 1255 Castleton Avenue
Staten Island, New York 10304 Staten Island, NY 10310

Your Honor has made clear that should Messrs. M. Gonzalez and 8. Gonzalez fail to obtain new counsel
on within two weeks following Your Honor’s final Order, as enclosed and served via FedEx, then a default
shall be entered against Messrs. Gonzalez’.

The undersigned and my office shall be formally relieved as counsel and have no further requirement to
defend or in any way protect them in this action.

I also request the right to place a lien on the file.
Thanking Your Honor for your time and attention and any courtesy and consideration you may extend.

Very truly yours,
JASNE & FLORIO, L.L.P.

/s/ Hugh G. Jasne, Esq.
Hugh G. Jasne (HGJ-5041)
JASNE & FLORIO, L.L.P.

Attorneys & Counselors at Law
30 Glenn Street - Suite 103
White Plains, New York 10603
Tel: (914) 997-1212
Fax: (914) 682-8692
E-mail: jf@jasneflorio.com
Hugh G. Jasne, NY Service by Electronic Means of Any Document
Daniel F. Florio, Jr., NY & CT Without Written Authorization Is Not Accepted

30 de Septiembre del 2020

The Honorable Cheryl L. Pollak Via PACER
United States District Court: Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Brito v. Marina’s Bakery Corp., et al.,
No. 19-cv-00828 (KAM) (CLP)

Estimado Hon. Magistrate Judge Pollak:

Escribo en cumplimiento de las instrucciones de Su Sefioria y de la conferencia del 24 de septiembre de
2020. También estoy copiando a mis clientes en esta carta en inglés y con una copia de cortesia en espafiol para
que quede claro lo siguiente:

1, Las direcciones de mis clientes de las que tengo conocimiento son las siguientes, sin embargo, esto no
constituye de ninguna manera una concesion en cuanto a la propiedad real de las entidades corporativas y
la participacion de las respectivas empresas.

Mr. Margarito Gonzalez . Mr. Margarito Gonzalez
Mr. Sergio Gonzalez Mr. Sergio Gonzalez
598 Richmond Road 1255 Castleton Avenue
Staten Island, New York 10304 Staten Island, NY 10310
2, Su Sefioria ha dejado en claro que si los Sres. M. Gonzalez y S. Gonzalez no consiguen un nuevo abogado

dentro de las dos semanas siguientes a la Orden final de Su Sefioria, como se adjunta y servido a través de
FedEx, se declarara en rebeldia contra los Sres. Gonzalez.

3, El abajo firmante y mi oficina serén relevados formalmente como abogados y no tendran mas requisitos
para defenderlos o protegerlos de ninguna manera en esta accién.

4, También solicito el derecho a colocar un gravamen en el archivo.
Thanking Your Honor for your time and attention and any courtesy and consideration you may extend.

Sinceramente,
JASNE & FLORIO, L.L.P.

/s/ Hugh G. Jasne, Esq.
Hugh G. Jasne (HGJ-5041)

 
Case 1:19-cv-00828-KAM-CLP Document 40 Filed 09/28/20 Page 1 of 1 PagelD # 370

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
JOSE BRITO,
Plaintiff,
“against. ORDER
aga 19 CV 828 (KAM) (CLP)
MARINA’S BAKERY CORP., et al.,
Defendants.
X

POLLAK, Chief United States Magistrate Judge:

On August 17, 2020, defendants were ordered to show cause as to why the Court should
deny defense counsel’s motion to withdraw or recommend that a default enter based on
defendants’ failure to obtain counsel by September 14, 2020. Neither defendants nor new
counsel appeared at the status conference on September 24, 2020. As such, Mr. Jasne’s request
to withdraw as counsel is granted. Mr. Jasne is Ordered to provide the court with last known
addresses for his clients and send a copy of the Court’s Order to them by certified mail or FedEx.

The defendants are given one last opportunity to obtain counsel within 14 days. Failure
to obtain counsel will result in default. If defendants fail to obtain counsel, plaintiff shall submit
letter requesting default.

The Clerk is directed to send copies of this Order to the parties either electronically
through the Electronic Case Filing (ECF) system or by mail.

SO ORDERED.

Dated: Brooklyn, New York
September 28, 2020
/s/ Cheryl L. Pollak
Cheryl L. Pollak

Chief United States Magistrate Judge
Eastern District of New York
